DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 11-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 4, the functions dij and p(zi, wj) are not defined, thus it is unclear what they may be referring to precisely. Applicant is encouraged to amend in language distinctly defining what the two functions are referring to. Independent claim 11 is rejected for the same reason under U.S.C. 112(b) as claim 4. Claims 5-7 and 12-14 depend from claim 4 and 11, and are additionally rejected under U.S.C. 112(b) by the virtue of their dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more
	Claim 1 recites a system for sensing a target, the system comprising: a plurality of sensors; and a processing circuit, the processing circuit being configured to: identify a preferred sensor from among the plurality of sensors, the identifying comprising: calculating, for each of the sensors, the product of: a reward function for the sensor; and a conditional probability of the sensor correctly identifying the target from among a plurality of objects detected by the sensor, given an association event, the association event comprising, for each of the plurality of sensors: a plurality of objects detected by the sensor, and an identification, by the sensor, of one of the plurality of objects as the target.
	The claim limitation of identify a preferred sensor from among the plurality of sensors under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, but for the “a preferred sensor from among the plurality of sensors”, nothing in the claim limitation precludes the step from practically being performed in the human mind. For example, but for the ““a preferred sensor from among the plurality of sensors” language, “identify” in the context of the claim encompasses a user being presented with data and the user subsequently selecting a subset of the data.
	The limitation of calculating, for each of the sensors, the product of: a reward function for the sensor; and a conditional probability of the sensor correctly identifying the target from among a plurality of objects detected by the sensor covers performance of the limitation in the mind but for the recitation of generic computer components. That is, but for the “the sensor”, 
	The limitation of given an association event, the association event comprising, for each of the plurality of sensors: a plurality of objects detected by the sensor, and an identification, by the sensor, of one of the plurality of objects as the target covers performance of the limitation in the mind but for the recitation of generic computer components. That is, but for the “the sensor”, nothing in the claim limitation precludes the step from practically being performed in the human mind. This limitation merely describes the type of data that is received or detected.
If a claim limitation, under its broadest reasonable interpretation, covers performance
of the limitation in the mind but for the recitation of generic computer components, then it falls
within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an
abstract idea.
The judicial exception is not integrated into a practical application. In particular, the
claim recites additional elements – a plurality of sensors, a processing circuit, and a preferred sensor. A plurality of sensors, a processing circuit, and a preferred sensor are recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply and link the exception using generic computing components. Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to significantly more

into a practical application, the additional elements of a plurality of sensors, a processing circuit, and a preferred sensor amounts to no more than mere instructions to apply the exception using generic computing components. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Mere instructions to apply and link an exception using generic computing components cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
	Claim 2 recites the system of claim 1, wherein the plurality of sensors consists of a first sensor and a second sensor, and the processing circuit is further configured to calculate the conditional probability of the first sensor correctly identifying the target from among a plurality of objects detected by the first sensor, given an association event, according to the proportionality relation p(X1 = 1A) p1(P2PA + (1 - P2)(1 - PA)), wherein: psis an estimated prior probability of the first sensor correctly identifying the target from among a plurality of objects detected by the first sensor, 24145123 (17-9549-US-NP)P2 is an estimated prior probability of the second sensor correctly identifying the target from among a plurality of objects detected by the second sensor, and PA is an estimated probability of: the sensors both correctly identifying the target, or the sensors both incorrectly identifying the target. This limitation, as drafted, is a process that, under its 
The judicial exception is not integrated into a practical application. In particular, the
claim recites one additional element – the plurality of sensors consists of a first sensor and a second sensor. The plurality of sensors consists of a first sensor and a second sensor is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply and link the exception using a generic computing components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of the plurality of sensors consists of a first sensor and a second sensor amounts to no more than mere instructions to
apply and link the exception using a generic computing component. Mere instructions to apply and link an exception using generic computing components cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.

The judicial exception is not integrated into a practical application. In particular, the
claim recites additional elements – the processing circuit, the sensors, the first sensor, and the second sensor. The processing circuit, the sensors, the first sensor, and the second sensor are recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply and link the exception using a generic computing components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to amount to

the abstract idea into a practical application, the additional element of the processing circuit, the sensors, the first sensor, and the second sensor amounts to no more than mere instructions to apply and link the exception using a generic computing component. Mere instructions to apply and link an exception using generic computing components cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
	Claim 4 recites The system of claim 2, wherein the processing circuit is further configured to calculate a log likelihood score ley according to the equation lii = logp(z, wi), 25145123 (17-9549-US-NP)wherein: p(zl,vwj) = (1 + d ) exp(-d ,), dL = (zL -Wj) E-1(zL - wj), Z=U +Vj, zL is a vector of features of the i-th object detected by the first sensor, wv is a vector of features of the j-th object detected by the second sensor, Ut is a covariance matrix of the first sensor, and Vj is a covariance matrix of the second sensor. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “the processing circuit”,, “the first sensor” and “the second sensor”, nothing in the claim limitation precludes the step from practically being performed in the mind. The limitation pertains to performing mathematical calculations using equations on pen and paper.
The judicial exception is not integrated into a practical application. In particular, the
claim recites additional elements – the processing circuit, the first sensor, and the second sensor. The processing circuit, the sensors, the first sensor, and the second sensor are recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply and link the exception using a 
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of the processing circuit, the first sensor, and the second sensor amounts to no more than mere instructions to apply and link the exception using a generic computing component. Mere instructions to apply and link an exception using generic computing components cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
	Claim 5 recites the system of claim 4, wherein the processing circuit is further configured to substitute for the calculated log likelihood score ij a value of negative infinity when the square root of dii falls below a threshold. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “the processing circuit”, nothing in the claim limitation precludes the step from practically being performed in the mind. The limitation pertains to performing mathematical calculations using equations on pen and paper where a user substitute a value depending on the output of the mathematical equations.
The judicial exception is not integrated into a practical application. In particular, the
claim recites additional elements – the processing circuit,. The processing circuit is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply and link the exception using a 
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of the processing circuit amounts to no more than mere instructions to apply and link the exception using a generic computing component. Mere instructions to apply and link an exception using generic computing components cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
	Claim 6 recites the system of claim 4, wherein both the numerator and the denominator of the estimated probability of: the sensors both correctly identifying the target, or the sensors both incorrectly identifying the target are calculated using a depth-first search. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “the sensors”, nothing in the claim limitation precludes the step from practically being performed in the mind. The limitation pertains to performing mathematical calculations using equations on pen and paper. 
The judicial exception is not integrated into a practical application. In particular, the
claim recites additional elements – the sensors,. The sensors is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply and link the exception using a generic computing components. Accordingly, these additional elements do not integrate the abstract 
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of the sensors amounts to no more than mere instructions to apply and link the exception using a generic computing component. Mere instructions to apply and link an exception using generic computing components cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
	Claim 7 recites The system of claim 4, wherein both the numerator and the denominator of the estimated probability of: the sensors both correctly identifying the target, or the sensors both incorrectly identifying the target are calculated using a Murty algorithm. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “the sensors”, nothing in the claim limitation precludes the step from practically being performed in the mind. The limitation pertains to performing mathematical calculations using equations on pen and paper. 
The judicial exception is not integrated into a practical application. In particular, the
claim recites additional elements – the sensors,. The sensors is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply and link the exception using a generic computing components. Accordingly, these additional elements do not integrate the abstract 
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of the sensors amounts to no more than mere instructions to apply and link the exception using a generic computing component. Mere instructions to apply and link an exception using generic computing components cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
	Claims 8-14 are rejected on the same grounds as claim 1-7 respectively 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Robust Multi-Bernoulli Sensor Selection for Multi-Target Tracking in Sensor Networks” to Gostar, et al. (hereinafter, “Gostar”)
As per claim 1, Gostar teaches a system for sensing a target, the system comprising:
a plurality of sensors; (Gostar, Page 1, Col. 1, Introduction section, 1st Para. discloses “Estimation and tracking of multi-target states, using a network of sensors with communication constraints is a challenging problem.”)
and a processing circuit, (Gostar, Page 3, Col. 1, 1st Para. discloses “…the central processor is restricted to communicate and receive…”)
the processing circuit being configured to: 
identify a preferred sensor from among the plurality of sensors, the identifying comprising: (Gostar, Page 1, Col. 1, Introduction section, 1st Para. discloses “…the system may need to select an optimal subset of sensors to communicate with, from which it is most likely to receive high quality target-related observations. This problem is termed sensor selection [1].”)
calculating, for each of the sensors, the product of: 
a reward function for the sensor; (Gostar, Page 1, Col. 1, Introduction Section, 2nd Para discloses “ A common approach is to quantify the information embedded in the existing observations and use that as a reward [2], [3]. One possible choice for this reward function is the statistical mean of Rényi divergence between predicted and updated distributions [3], [4].”)
(Gostar, Page 2, Col. 1, 2nd and 3rd Para. disclose “The multi-Bernoulli random set of targets is the union of an ensemble of Bernoulli sets, each having a probability of existence, , and two single-object densities denoted by where corresponds to objects that are actual targets, and corresponds to clutters. In this method, the prior multi-target distribution at time is used by the prediction step at time that incorporates models of the dynamic and birth of targets and clutter generators. The multi-target distribution is then updated using current sensor measurements.”)
the association event comprising, for each of the plurality of sensors: 
a plurality of objects detected by the sensor, (Gostar, 2nd Page, Section 3 discloses “Our sensor selection solution is based on adding a few steps between the prediction and update steps of the adaptive multiBernoulli filter described in Section II-A. In this method, when the predicted multi-Bernoulli state is computed, for each sensor node , the distribution of all states are updated. Since no measurement is yet available and we are not in the position of acquiring all measurements (hence the need for sensor selection), we use the MAP estimates of all measurements for the next update. This measurement estimate depends both on node location and on the predicted state [5]. In our approach, sensor selection is conducted by minimizing a novel cost function that can be defined and computed for every sensor node. The proposed cost directly quantifies the statistical mean of an error term over all possible updated multi-object states. The error term is a linear combination of average uncertainties in cardinality estimates, target state estimates, and estimated clutter intensity”)
 (Gostar, 2nd Page, Section 3 discloses “Our sensor selection solution is based on adding a few steps between the prediction and update steps of the adaptive multiBernoulli filter described in Section II-A.”)

As per claim 8, Gostar teaches a method for sensing a target with a plurality of sensors, the method comprising:
identifying a preferred sensor from among the plurality of sensors, the identifying comprising: (Gostar, Page 1, Col. 1, Introduction section, 1st Para. discloses “…the system may need to select an optimal subset of sensors to communicate with, from which it is most likely to receive high quality target-related observations. This problem is termed sensor selection [1].”)
calculating, for each of the sensors, the product of: 
a reward function for the sensor; (Gostar, Page 1, Col. 1, Introduction Section, 2nd Para discloses “ A common approach is to quantify the information embedded in the existing observations and use that as a reward [2], [3]. One possible choice for this reward function is the statistical mean of Rényi divergence between predicted and updated distributions [3], [4].”)
and a conditional probability of the sensor correctly identifying the target from among a plurality of objects detected by the sensor, given an association event, (Gostar, Page 2, Col. 1, 2nd and 3rd Para. disclose “The multi-Bernoulli random set of targets is the union of an ensemble of Bernoulli sets, each having a probability of existence, , and two single-object densities denoted by where corresponds to objects that are actual targets, and corresponds to clutters. In this method, the prior multi-target distribution at time is used by the prediction step at time that incorporates models of the dynamic and birth of targets and clutter generators. The multi-target distribution is then updated using current sensor measurements.”)
the association event comprising, for each of the plurality of sensors: 
a plurality of objects detected by the sensor, (Gostar, 2nd Page, Section 3 discloses “Our sensor selection solution is based on adding a few steps between the prediction and update steps of the adaptive multiBernoulli filter described in Section II-A. In this method, when the predicted multi-Bernoulli state is computed, for each sensor node , the distribution of all states are updated. Since no measurement is yet available and we are not in the position of acquiring all measurements (hence the need for sensor selection), we use the MAP estimates of all measurements for the next update. This measurement estimate depends both on node location and on the predicted state [5]. In our approach, sensor selection is conducted by minimizing a novel cost function that can be defined and computed for every sensor node. The proposed cost directly quantifies the statistical mean of an error term over all possible updated multi-object states. The error term is a linear combination of average uncertainties in cardinality estimates, target state estimates, and estimated clutter intensity”)
and an identification, by the sensor, of one of the plurality of objects as the target. (Gostar, 2nd Page, Section 3 discloses “Our sensor selection solution is based on adding a few steps between the prediction and update steps of the adaptive multiBernoulli filter described in Section II-A.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gostar, in view of “A learning automata based scheduling solution to the dynamic point coverage problem in wireless sensor networks” to Esnaashari, et al. (hereinafter, “Esnaashari”)
	As per claim 2, Gostar as shown above teaches the system of claim 1, while Gostar teaches the sensor identifying targets and the conditional probability (see Gostar Page 1, Col. 1, Introduction section, 1st Para  and Page 2, Col. 1, 2nd and 3rd Para), Gostar fails to explicitly teach:
[[wherein the plurality of sensors consists of a first sensor and a second sensor, and the processing circuit is further configured to calculate the conditional probability of the first sensor correctly identifying the target from among a plurality of objects detected by the first sensor, given an association event, according to]] the proportionality relation

wherein: 
p1 is an estimated prior probability of [[the first sensor correctly identifying the target from among a plurality of objects detected by the first sensor]], 
24145123 (17-9549-US-NP)P2 is an estimated prior probability of [[the second sensor correctly identifying the target from among a plurality of objects detected by the second sensor]], 
and PA is an estimated probability of: [[the sensors both correctly identifying the target, or the sensors both incorrectly identifying the target.]]
However, Esnaahari teaches:

    PNG
    media_image1.png
    246
    779
    media_image1.png
    Greyscale
the proportionality relation p(X1 = 1A) p1(P2PA + (1 - P2)(1 - PA)), (Esnaahari, Section 3 discloses                                                                                                         


detailing calculation of probabilities)
wherein: 
p1 is an estimated prior probability of [[the first sensor correctly identifying the target from among a plurality of objects detected by the first sensor]], (Esnaahari, Section 3, Equations 1 and 2 seen above discloses the calculation of probabilities) 
24145123 (17-9549-US-NP)P2 is an estimated prior probability of [[the second sensor correctly identifying the target from among a plurality of objects detected by the second sensor]], (Esnaahari, Section 3, Equations 1 and 2 seen above discloses the calculation of probabilities)
 [[the sensors both correctly identifying the target, or the sensors both incorrectly identifying the target.]] (Esnaahari, Section 3, Equations 1 and 2 seen above discloses the calculation of probabilities)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify sensor selection as disclosed by Gostar to use the calculation of probabilities as disclosed by Esnaashari. The combination would have been obvious because a person of ordinary skill in the art would be motivated to “updates its internal state and selects its next action” (Esnaashari, Page 3, Section 3, 1st Para.)

As per claim 9, Gostar as shown above teaches the method of claim 8, while Gostar teaches the sensor identifying targets and the conditional probability (see Gostar Page 1, Col. 1, Introduction section, 1st Para  and Page 2, Col. 1, 2nd and 3rd Para), Gostar fails to explicitly teach:
[[wherein the plurality of sensors consists of a first sensor and a second sensor, and the processing circuit is further configured to calculate the conditional probability of the first sensor correctly identifying the target from among a plurality of objects detected by the first sensor, given an association event, according to]] the proportionality relation
p(X1 = 1A) p1(P2PA + (1 - P2)(1 - PA)), 
wherein: 
p1 is an estimated prior probability of [[the first sensor correctly identifying the target from among a plurality of objects detected by the first sensor]], 
 [[the second sensor correctly identifying the target from among a plurality of objects detected by the second sensor]], 
and PA is an estimated probability of: [[the sensors both correctly identifying the target, or the sensors both incorrectly identifying the target.]]
However, Esnaahari teaches:

    PNG
    media_image1.png
    246
    779
    media_image1.png
    Greyscale
the proportionality relation p(X1 = 1A) p1(P2PA + (1 - P2)(1 - PA)), (Esnaahari, Section 3 discloses                                                                                                         


detailing calculation of probabilities)
wherein: 
p1 is an estimated prior probability of [[the first sensor correctly identifying the target from among a plurality of objects detected by the first sensor]], (Esnaahari, Section 3, Equations 1 and 2 seen above discloses the calculation of probabilities) 
24145123 (17-9549-US-NP)P2 is an estimated prior probability of [[the second sensor correctly identifying the target from among a plurality of objects detected by the second sensor]], (Esnaahari, Section 3, Equations 1 and 2 seen above discloses the calculation of probabilities)
and PA is an estimated probability of: [[the sensors both correctly identifying the target, or the sensors both incorrectly identifying the target.]] (Esnaahari, Section 3, Equations 1 and 2 seen above discloses the calculation of probabilities)


Claim 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gostar, in view of Esnaashari, and further in view of “Review of Likelihood Theory” to Princeton (hereinafter, “Princeton”)
As per claim 3, the combination of Gostar and Esnaashari as show above teaches the system of claim 2, Gostar further teaches wherein the processing circuit is further configured to calculate the estimated probability of:
the sensors both correctly identifying the target, or the sensors both incorrect identifying the target (Gostar, 2nd Page, Section 4, 1st Para. discloses “Each sensor regularly scans the surveillance area and returns a set of bearing and range measurements corresponding to detected targets…”)
according to the equation 

    PNG
    media_image2.png
    100
    589
    media_image2.png
    Greyscale
 (Gostar, 2nd Page, 2nd Col. Equation 4 discloses 
    PNG
    media_image3.png
    110
    842
    media_image3.png
    Greyscale
 which determines the total error of the Bernoulli components corresponding to sensor selection and targets identified by targets)
(Gostar, 2nd Page, 2nd Col. Equation 4 discloses 
    PNG
    media_image3.png
    110
    842
    media_image3.png
    Greyscale
 which determines the total error of the Bernoulli components corresponding to sensor selection and targets identified by targets)
[[and 
    PNG
    media_image4.png
    71
    328
    media_image4.png
    Greyscale
 
wherein llj is a log likelihood score corresponding to a measure of similarity between the]] i-th object detected by the first sensor and the j-th object detected by the second sensor
The combination of Gostar and Esnaashari fails to explicitly teach:
and 
    PNG
    media_image4.png
    71
    328
    media_image4.png
    Greyscale
 
wherein llj is a log likelihood score corresponding to a measure of similarity between the  [[i-th object detected by the first sensor and the j-th object detected by the second sensor]]
However, Princeton teaches:
and 
    PNG
    media_image4.png
    71
    328
    media_image4.png
    Greyscale
 (Princeton, 1st Page, Section A.1.1. discloses the Log-likelihood function A.2 
    PNG
    media_image5.png
    99
    468
    media_image5.png
    Greyscale

wherein llj is a log likelihood score corresponding to a measure of similarity between the  [[i-th object detected by the first sensor and the j-th object detected by the second sensor]] (Princeton, 1st Page, Section A.1.1. discloses the Log-likelihood function A.2 which produced log likelihood value which determine a measure of similarity)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gostar as modified to use the log likelihood function as disclosed by Princeton. The combination would have been obvious because a person of ordinary skill in the art would be motivated to determine an objective measure of determine a goodness of fit or similarity between data.

As per claim 10, the combination of Gostar and Esnaashari as show above teaches the method of claim 9, Gostar further teaches wherein the processing circuit is further configured to calculate the estimated probability of:
the sensors both correctly identifying the target, or the sensors both incorrect identifying the target (Gostar, 2nd Page, Section 4, 1st Para. discloses “Each sensor regularly scans the surveillance area and returns a set of bearing and range measurements corresponding to detected targets…”)
according to the equation 

    PNG
    media_image2.png
    100
    589
    media_image2.png
    Greyscale
 (Gostar, 2nd Page, 2nd Col. Equation 4 discloses 
    PNG
    media_image3.png
    110
    842
    media_image3.png
    Greyscale
 which determines the total error of the Bernoulli components corresponding to sensor selection and targets identified by targets)
(Gostar, 2nd Page, 2nd Col. Equation 4 discloses 
    PNG
    media_image3.png
    110
    842
    media_image3.png
    Greyscale
 which determines the total error of the Bernoulli components corresponding to sensor selection and targets identified by targets)
[[and 
    PNG
    media_image4.png
    71
    328
    media_image4.png
    Greyscale
 
wherein llj is a log likelihood score corresponding to a measure of similarity between the]] i-th object detected by the first sensor and the j-th object detected by the second sensor
The combination of Gostar and Esnaashari fails to explicitly teach:
and 
    PNG
    media_image4.png
    71
    328
    media_image4.png
    Greyscale
 
wherein llj is a log likelihood score corresponding to a measure of similarity between the  [[i-th object detected by the first sensor and the j-th object detected by the second sensor]]
However, Princeton teaches:
and 
    PNG
    media_image4.png
    71
    328
    media_image4.png
    Greyscale
 (Princeton, 1st Page, Section A.1.1. discloses the Log-likelihood function A.2 
    PNG
    media_image5.png
    99
    468
    media_image5.png
    Greyscale

wherein llj is a log likelihood score corresponding to a measure of similarity between the  [[i-th object detected by the first sensor and the j-th object detected by the second sensor]] (Princeton, 1st Page, Section A.1.1. discloses the Log-likelihood function A.2 which produced log likelihood value which determine a measure of similarity)
it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gostar/Esnaashari with the teachings of Princeton for at least the same reasons as discussed above in claim 3

Claim 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gostar. In view of Esnaashari, further in view of Princeton, and further in view of “Application of the squared mahalanobis distance for detecting outliers in multivariate non-Gaussian data” to Prykhodko, et al. (hereinafter, “Prykhodko”)
As per claim 4, the combination of Gostar and Esnaashari as shown above teaches the system of claim 2, while Gostar teaches detecting objects using sensors (see Gostar Page 1, Col. 1, Introduction section, 1st Para ), the combination of Gostar and Esnaashari fails to explicitly teach wherein the processing circuit is further configured to calculate a log likelihood score lij according to the equation:
wherein

    PNG
    media_image6.png
    146
    315
    media_image6.png
    Greyscale

where zi is a vector of [[features of the i-th object detected by the first sensor]]
where wi is a vector of [[feature of the j-th object detected by the second sensor]]
Ui is a covariance matrix of [[the first sensor]]
[[the second sensor]]
However, Prykhodko teaches:
wherein

    PNG
    media_image6.png
    146
    315
    media_image6.png
    Greyscale
 
(Prykhodko, The Statistical technique section discloses in equation 2

    PNG
    media_image7.png
    107
    720
    media_image7.png
    Greyscale

							  And “It is known [1] if the data follows a multivariate normal distribution then the distribution of the squared Mahalanobis distance behaves as a Chi-Square distribution.” (Mahalanobis and Chi-Square being identical)
where zi is a vector of [[features of the i-th object detected by the first sensor]] (Prykhodko. Eq. 2 discloses the vectors being utlizied)
where wi is a vector of [[feature of the j-th object detected by the second sensor]] (Prykhodko. Eq. 2 discloses the vectors being utlizied)
Ui is a covariance matrix of [[the first sensor]] (Prykhodko. Sn^-1 indicates the covariance matrix in the Mahalanobis equation)
Vi is a covariance matrix of [[the second sensor]] (Prykhodko. Sn^-1 indicates the covariance matrix in the Mahalanobis equation)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gostar/Esnaashari to use Mahalanabos and ch-square equations as disclosed by Prykhodko. The combination would have been obvious 
The combination of Gostar and Esnaashari fails to explicitly teach:

    PNG
    media_image8.png
    44
    197
    media_image8.png
    Greyscale

However, Princeton teaches:

    PNG
    media_image8.png
    44
    197
    media_image8.png
    Greyscale
(Princeton, 1st Page, Section A.1.1. discloses the Log-likelihood function A.2 
    PNG
    media_image5.png
    99
    468
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gostar/Esnaashari to use the log likelihood function as disclosed by Princeton. The combination would have been obvious because a person of ordinary skill in the art would be motivated to determine an objective measure of determine a goodness of fit or similarity between data.

As per claim 11, the combination of Gostar and Esnaashari as shown above teaches the method of claim 9, while Gostar teaches detecting objects using sensors (see Gostar Page 1, Col. 1, Introduction section, 1st Para ), the combination of Gostar and Esnaashari fails to explicitly teach wherein the processing circuit is further configured to calculate a log likelihood score lij according to the equation:


    PNG
    media_image6.png
    146
    315
    media_image6.png
    Greyscale

where zi is a vector of [[features of the i-th object detected by the first sensor]]
where wi is a vector of [[feature of the j-th object detected by the second sensor]]
Ui is a covariance matrix of [[the first sensor]]
Vi is a covariance matrix of [[the second sensor]]
However, Prykhodko teaches:
wherein

    PNG
    media_image6.png
    146
    315
    media_image6.png
    Greyscale
 
(Prykhodko, The Statistical technique section discloses in equation 2

    PNG
    media_image7.png
    107
    720
    media_image7.png
    Greyscale

							  And “It is known [1] if the data follows a multivariate normal distribution then the distribution of the squared Mahalanobis distance behaves as a Chi-Square distribution.” (Mahalanobis and Chi-Square being identical)
where zi is a vector of [[features of the i-th object detected by the first sensor]] (Prykhodko. Eq. 2 discloses the vectors being utlizied)
[[feature of the j-th object detected by the second sensor]] (Prykhodko. Eq. 2 discloses the vectors being utlizied)
Ui is a covariance matrix of [[the first sensor]] (Prykhodko. Sn^-1 indicates the covariance matrix in the Mahalanobis equation)
Vi is a covariance matrix of [[the second sensor]] (Prykhodko. Sn^-1 indicates the covariance matrix in the Mahalanobis equation)
it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gostar/Esnaashari with the teachings of Prykhodko for at least the same reasons as discussed above in claim 4
The combination of Gostar and Esnaashari fails to explicitly teach:

    PNG
    media_image8.png
    44
    197
    media_image8.png
    Greyscale

However, Princeton teaches:

    PNG
    media_image8.png
    44
    197
    media_image8.png
    Greyscale
(Princeton, 1st Page, Section A.1.1. discloses the Log-likelihood function A.2 
    PNG
    media_image5.png
    99
    468
    media_image5.png
    Greyscale

it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gostar/Esnaashari with the teachings of Princeton for at least the same reasons as discussed above in claim 2

5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gostar. In view of Esnaashari, further in view of Princeton, further in view of Prykhodko, and further in view of US 20150228056 A1 to Yaguchi, et al. (hereinafter, “Yaguchi’)
As per claim 5, the combination of Gostar, Esnaashari, Princeton, and Prykhodko as shown above teaches he system of claim 4, While Princeton and Prykhodko disclose the loglihood score and the square root of dij (see 1st Page, Section A.1.1. of Princeton and The Statistical technique section discloses in equation 2 of Prykhodko) the combination of Gostar, Esnaashari, Princeton, and Prykhodko fails to explicitly teach:
wherein the processing circuit is further configured to substitute for [[the calculated log likelihood score ij]] a value of negative infinity when [[the square root of dij]] falls below a threshold.
However, Yaguchi teaches:
wherein the processing circuit is further configured to substitute for [[the calculated log likelihood score ij]] a value of negative infinity when [[the square root of dij]] falls below a threshold. (Yaguchi, Para. [0073] discloses “the processing section may set the first value to negative infinity, or a value that is equal to or smaller than a given threshold value determined based on the total evaluation value.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gostar/Esnaashari/Princeton/Prykhodko to substitute values by negative infinite when below a threshold as disclosed by Yaguchi. The combination would have been obvious because a person of ordinary skill in the art would be motivated to “…reduce the amount of calculations” as 

As per claim 12, the combination of Gostar, Esnaashari, Princeton, and Prykhodko as shown above teaches he method of claim 11, While Princeton and Prykhodko disclose the loglihood score and the square root of dij (see 1st Page, Section A.1.1. of Princeton and The Statistical technique section discloses in equation 2 of Prykhodko) the combination of Gostar, Esnaashari, Princeton, and Prykhodko fails to explicitly teach:
wherein the processing circuit is further configured to substitute for [[the calculated log likelihood score ij]] a value of negative infinity when [[the square root of dij]] falls below a threshold.
However, Yaguchi teaches:
wherein the processing circuit is further configured to substitute for [[the calculated log likelihood score ij]] a value of negative infinity when [[the square root of dij]] falls below a threshold. (Yaguchi, Para. [0073] discloses “the processing section may set the first value to negative infinity, or a value that is equal to or smaller than a given threshold value determined based on the total evaluation value.”)
it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gostar/Esnaashari/Princeton/Prykhodko with the teachings of Yaguchi for at least the same reasons as discussed above in claim 4

6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gostar. In view of Esnaashari, further in view of Princeton, further in view of Prykhodko, and further in view of “Depth First Search or DFS for a Graph” to GeeksforGeeks (hereinafter, “GeeksforGeeks”)
As per claim 6, the combination of Gostar, Esnaashari, Princeton, and Prykhodko as shown above teaches the system of claim 4, While Gostar teaches the sensors identifying targets (see Gostar Page 1, Col. 1, Introduction section, 1st Para), the combination of Gostar, Esnaashari, Princeton, and Prykhodko fails to explicitly teach wherein the numerator and denominator of the estimated probability of:
[[the sensors both correctly identifying the target, or
the sensors both incorrectly identifying the target are calculated using]] a depth-first search
However, GeeksforGeeks teaches:
[[the sensors both correctly identifying the target, or
the sensors both incorrectly identifying the target are calculated using]] a depth-first search (GeeksforGeeks, Whole document discusses depth first searching in graphs)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gostar/Esnaashari/Princeton/Prykhodko to use depth first searching in a graph as disclosed by GeeksforGeeks. The combination would have been obvious because a person of ordinary skill in the art would be motivated to traverse a graph using widely known techniques in computer science that consume less memory space
As per claim 13, the combination of Gostar, Esnaashari, Princeton, and Prykhodko as shown above teaches the method of claim 11, While Gostar teaches the sensors identifying targets (see Gostar Page 1, Col. 1, Introduction section, 1st Para), the combination of Gostar, Esnaashari, Princeton, and Prykhodko fails to explicitly teach wherein the numerator and denominator of the estimated probability of:
[[the sensors both correctly identifying the target, or
the sensors both incorrectly identifying the target are calculated using]] a depth-first search
However, GeeksforGeeks teaches:
[[the sensors both correctly identifying the target, or
the sensors both incorrectly identifying the target are calculated using]] a depth-first search (GeeksforGeeks, Whole document discusses depth first searching in graphs)
it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gostar/Esnaashari/Princeton/Prykhodko with the teachings of GeeksforGeeks for at least the same reasons as discussed above in claim 5

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gostar. In view of Esnaashari, further in view of Princeton, further in view of Prykhodko, and further in view of “An Algorithm for Ranking all the Assignments in Order of Increasing Cost” to Murty (hereinafter, “Murty”)
As per claim 7, the combination of Gostar, Esnaashari, Princeton, and Prykhodko as shown above teaches the system of claim 4, While Gostar teaches the sensors identifying targets (see Gostar Page 1, Col. 1, Introduction section, 1st Para), the combination of Gostar, Esnaashari, Princeton, and Prykhodko fails to explicitly teach wherein the numerator and denominator of the estimated probability of:
[[the sensors both correctly identifying the target, or
the sensors both incorrectly identifying the target are calculated using]] a Murty algorithm
However, Murty teaches:
[[the sensors both correctly identifying the target, or
the sensors both incorrectly identifying the target are calculated using]] a Murty algorithm (Murty, Whole document discusses Murty algorithm)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gostar/Esnaashari/Princeton/Prykhodko to use the Murty algorithm as disclosed by Murty. The combination would have been obvious because a person of ordinary skill in the art would be motivated to efficiently determine “second minimal assignments” within a graph that is computationally optimized (Murty,2nd Page, 1st Para.) 

As per claim 14, the combination of Gostar, Esnaashari, Princeton, and Prykhodko as shown above teaches the method of claim 11, While Gostar teaches the sensors identifying targets (see Gostar Page 1, Col. 1, Introduction section, 1st Para), the combination of Gostar, Esnaashari, Princeton, and Prykhodko fails to explicitly teach wherein the numerator and denominator of the estimated probability of:
[[the sensors both correctly identifying the target, or
the sensors both incorrectly identifying the target are calculated using]] a Murty algorithm
However, Murty teaches:
[[the sensors both correctly identifying the target, or
the sensors both incorrectly identifying the target are calculated using]] a Murty algorithm (Murty, Whole document discusses Murty algorithm)
it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gostar/Esnaashari/Princeton/Prykhodko with the teachings of Murty for at least the same reasons as discussed above in claim 7
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bajovic, et al. (Sensor Selection for Event Detection in Wireless Sensor Networks)
Bradford (U.S. Pub. No. US 20160314097 A1) discloses a method for sensor fusion involving multiple sensors
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA RAZZAQ MUGHAL whose telephone number is (571)272-8833. The examiner can normally be reached M-TR 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145